On consideration of the Petition for Extraordinary Relief, and other pleadings and documents filed in the above-entitled action, pursuant to this Court’s Order dated August 21, 1973, and September 4, 1973, it is, by the Court, this 13th day of September 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to raise the same issue by *665appropriate assignment before the United States Army Court of Military Review.